DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group II (claims 20-22) in the reply filed on 8/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Newly submitted claims 23-38 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
II. Claims 20-22, drawn to a method, a classified in G01N 22/00. 
III. Claims 23-38, drawn to a method, classified in G01N 33/497. 
Inventions II and III are directed to related distinct processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the product of originally claimed group II (claims 20-22) presents distinct processes from the invention of newly presented group III (claim 23-38) because the inventions as claimed have a materially different design, are mutually exclusive, and would require a different field of search. Specifically, originally claimed group II requires an tuning the response RF signal, filtering the response RF signal, and transforming the response RF signal, none of which is required by newly presented group III; and newly presented group III requires a transmitting antenna, a receiving antenna, a signal analysis unit, a low noise amplifier, and an RF receiver, none of which is required by originally claimed group II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, group III (claims 23-38) are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Status
Claims 20-38 are pending with claims 20-22 being examined and claims 23-28 are withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "comparing a digital spectrum signature of the response RF signal against a target virus spectrum signature or against a target pathogen spectrum signature" in lines 11-12.  The limitation is unclear as where a target virus or target pathogen is located and how it relates to the sample in the sample holder.  Previously, the claim recited that the target virus and pathogen was in the sample, but the language has been removed.  Examiner notes that steps a-h relate to the sample, and step i relates to the target virus/pathogen.  Specifically, are applicants stating that the samples are tested for the presence of virus/pathogen or do the virus/pathogen signatures that are compared relate to the sample?
Claims 21-22 are rejected by virtue of dependency on claim 20. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fruehling et al (US 20200209062 A1; hereinafter “Fruehling”; domestic priority filed 12/27/2018) in view of Lueck et al (US 20080030357 A1; hereinafter “Lueck”) in view of Pauly et al (US 20100123453 A1; hereinafter “Pauly”). 
Regarding claim 20, Fruehling teaches a method, comprising: 
a. receiving a sample in a sample holder (Fruehling; para [36]; Fig. 6; a gas collection chamber (601) for collecting the gas); 
b. illuminating the sample with a radio frequency (RF) radiation (Fruehling; para [36]; a transceiver electrically coupled to the first and second antennas, and is configured to launch a transmit signal into the cavity…the transceiver transmits RF input); 
c. receiving a response RF signal by the sample (Fruehling; para [36]; a transceiver electrically coupled to the first and second antennas… the signal interrogates the molecules in the cavity generating an absorption dips at the quantum transition frequencies of the gases in the cavity and the signal is detected in the second antenna);
i. comparing a digital spectrum signature of the response RF signal against a target virus spectrum signature or against a target pathogen spectrum signature (Fruehling; para [32, 36]; electromagnetic signal is used to interrogate the gas captured in the chip-scale waveguides. The term mmW as used herein is a Millimeter wave (also millimeter band) in the band of spectrum between 30 gigahertz (Ghz) and 300 Ghz…the spectra may be compared to a spectroscopy database (612) for detecting the compounds in the gas based on the result of the comparison. According to an example embodiment, the compound is a (VOC) organic compound in an exhaled breath sample. According to another example embodiment, the compound is a disease marker in an exhaled breath sample).  Examiner notes that the frequency of radio waves ranges from 
Fruehling does not teach the methods comprising d. amplifying the response RF signal; e. tuning the response RF signal; f. filtering the response RF signal; g. transforming the response RF signal; h. converting the response RF signal from an analog form to a digital form.
However, Lueck teaches an analogous of methods and systems described herein generally are directed to detecting the presence of radio frequency signals (Lueck; para [21]) comprising amplifying the response RF signal (Lueck; para [43]; Fig. 9; amplifier 84 is an operational amplifier (op-amp) coupled to the output of sensor 82); filtering the response RF signal (Lueck; para [44]; The output of amplifier 84 is also coupled to a high-pass filter 90); transforming the response RF signal (Lueck; para [54]; frequency-based techniques such as the FFT (fast Fourier transform) can be used); converting the response RF signal from an analog form to a digital form (Lueck; para [43]; Converter 86 converts an analog output signal from amplifier 84 into a digital signal).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the method of receiving the response RF signal of Fruehling to comprise the steps of amplifying the RF signal, filtering the RF signal, transforming the RF signal, and converting the RF signal as taught by Lueck, because Lueck teaches that the RF signal goes through these steps in order to determine if the sample is detected (Lueck; para [46]).  
Modified Lueck does not teach tuning the response RF signal.  
However, Pauly teaches an analogous art of a method for measuring electromagnetic field (Pauly; Abstract) comprising tuning the response RF signal (Pauly; para [85]; RF receiver tuned to frequency).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the method of amplifying the response RF signal of modified Fruehling to comprise the step of tuning the RF signal response as taught by Pauly, because Pauly teaches that the receiver tunes the frequency for specified targets (Pauly; para [85]). 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fruehling in view of Lueck in view of Pauly, and in further view of Gordon et al (US 10408850 B1; hereinafter “Gordon”). 
Regarding claim 21, modified Fruehling teaches the method of claim 20, with the sample holder. 
Modified Fruehling does not teach wherein receiving the sample in the sample holder comprises receiving the sample in a tapered chamber with a tapered septum.
However, Gordon teaches an analogous art of a handheld device for human breath (Gordon; Abstract) wherein receiving a sample in a sample holder comprises receiving the sample in a tapered chamber with a tapered septum (Gordon; col. 13, lines 50-52; Exhaled breath flow 1004 leaving the mouthpiece 1002/check valve 1080 may then traverse catch media (breath collector 1083) in the test cartridge).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the sample holder of modified Fruehling to comprise the tapered chamber with a tapered septum as taught by Gordon because Gordon teaches that the breath constituents from the exhaled breath flow is captured in the collector (Gordon; col. 13, lines 50-53).  
Regarding claim 22, modified Fruehling teaches the method of claim 20, wherein receving the sample in the sample holder comprises: 
exhaling a breath sample into a breath collection apparatus (Fruehling; para [36]; the compound is a (VOC) organic compound in an exhaled breath sample…the compound is a disease marker in an exhaled breath sample).
Modified Fruehling does not teach wherein receiving the sample in the sample holder comprises: pulling the breath sample through a pin aperture though one wall of a measurement chamber under a vacuum condition, the measurement chamber being in a fluid communication with the breath collection apparatus; and exhausting the sample with a vacuum through an aperture through another wall of the measurement chamber.
However, Gordon teaches an analogous art of a handheld device for human breath (Gordon; Abstract) wherein receiving a sample in a sample holder comprises receiving exhaling a breath sample into a breath collection apparatus (Gordon; col. 13, lines 50-53; Exhaled breath flow 1004 leaving the mouthpiece 1002/check valve 1080 may then traverse catch media (breath collector 1083) in the test cartridge); pulling the breath sample through a pin aperture though one wall of a measurement chamber under a vacuum condition (Gordon; col. 13, lines 54-57; mouthpiece 1002/check valve 1080 may be accomplished via the pressure driving force exerted by the subject under test (left embodiment of FIG. 17), or by using a vacuum pump 1787); the measurement chamber being in a fluid communication with the breath collection apparatus (Gordon; col. 12, lines 53-54; the alcohol measuring device 1069 may be located in series with the THC-measurement portion); and exhausting the sample with a vacuum through an aperture through another wall of the measurement chamber (Gordon; Fig. 17; as seen in Fig. 17 the pump exhaust through vent 1703).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the sample holder of modified Fruehling to pull the breath sample into a measurement chamber under a vacuum condition, the measurement chamber being in a fluid communication with the breath collection apparatus, and exhaust the sample with a vacuum through an aperture as taught by Gordon, because Gordon teaches that the exhaled breath is captured and can be tested (Gordon; col. 12, 37-58).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798